Citation Nr: 0736688	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  99-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to a service-connected bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from February 1973 to 
September 1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision in 
which the RO denied service connection for a back disability, 
claimed as secondary to a service-connected bilateral knee 
disability.  The veteran filed a notice of disagreement (NOD) 
in July 1999, and the RO issued a statement of the case (SOC) 
later that month.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
August 1999.

In January 2001, the veteran testified during a hearing 
before a Veterans Law Judge (VLJ) in Washington, D.C.; a 
transcript of that hearing is of record.

In February 2001, the Board remanded the claim to the RO for 
additional development.  After completing the requested 
action, the RO continued the denial of the claim, as 
reflected in a January 2003 supplemental SOC (SSOC), and 
returned this matter to the Board for further appellate 
consideration.  [Parenthetically, the Board also notes that, 
as the Board noted in its prior remand, in January 2003, the 
RO also adjudicated the veteran's petition to reopen a claim 
for service connection for a back disability, on a direct 
basis.  However, as the neither the veteran nor his agent has 
indicated any disagreement with this determination, and have 
confined arguments to secondary service connection, the Board 
is only addressing the question of secondary service 
connection herein.]

In April 2003, the Board informed the veteran that that the 
VLJ who conducted the January 2001 hearing was no longer 
employed by the Board, and that the veteran had the 
opportunity to request another Board hearing.  See 38 C.F.R. 
§ 20.707 (2007) (providing that a VLJ who conducts a hearing 
in an appeal shall participate in making the final 
determination on appeal).  After the RO received the 
veteran's request for another hearing, in March 2004, the 
veteran testified during a hearing before the undersigned in 
Washington, D.C.; a transcript of that hearing has been 
associated with the claims file.

In June 2003, during the pendency of this appeal, the veteran 
appointed as his agent for purposes of representation Mr. 
Brooks McDaniel.  

In an August 2004 decision, the Board denied the claim for 
secondary service connection.  The veteran, in turn, appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2006 Order, the Court 
vacated the Board's August 2004 decision on the basis that 
the Board had not provided sufficient reasons and bases for 
its decision (as addressed in more detail, below), and 
remanded the matter to the Board for readjudication of the 
claim.

As a final preliminary matter, the Board points out that, in 
its August 2004 decision, the Board referred to the RO the 
veteran's claim for a total disability rating based on 
individual unemployability (TDIU), and, in October 2004 
denied claims for increased rating for each knee disability 
and for a TDIU.  In September 2007, the Board remanded these 
claims to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  As the RO/AMC 
has not completed its action on these matters, they will not 
be considered by the Board in this decision, but, instead, 
will be the subject of a later Board decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The most persuasive opinion evidence on the question of 
medical nexus establishes that the veteran's current back 
disability is not related to his service- connected bilateral 
knee disability.




CONCLUSION OF LAW

The criteria for service connection for a back disability, 
claimed as secondary to service-connected bilateral knee 
disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2001 letter, the RO informed the 
veteran of the opportunity to submit an additional statement 
or supporting medical evidence from Dr. Cecil Knox, a private 
physician, who had previously opined that the veteran had 
chronic low back pain that was related to his service-
connected bilateral knee disability.  The RO also requested 
that the veteran submit any information from Dr. Knox 
regarding whether the veteran had any congenital 
abnormalities of the lumbar spine, and if so, the approximate 
degree of aggravation of these abnormalities that may be 
attributed to the service-connected knee disabilities.  The 
RO further indicated that it would obtain additional records 
from Dr. Knox if the veteran requested these records, and 
enclosed an authorization form.  Through this letter, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, has been met.  

The Board notes that the RO did not inform the veteran of the 
information and evidence not of record necessary to 
substantiate the claim or ask the veteran to provide any 
evidence in his possession pertaining to the claim.  However, 
transcripts of the Board hearings on this matter reflect that 
the veteran understood that, in order to establish service 
connection for his back disability, he had to show that this 
disability is related to his service-connected bilateral knee 
disability.  See, e.g., March 2004 Hearing Transcript, p. 16 
("My knees have caused the back").  The transcripts also 
reflect that the veteran understood that he had to provide 
any evidence in his possession pertaining to the claim.  See, 
e.g., March 2004 Hearing Transcript, p. 14 (veteran's 
response to question whether there was anything else he would 
like to add).  Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, VA outpatient treatment (VAOPT) records and reports 
of VA examinations.  Also of record and considered in 
connection with the appeal are the transcripts of the 
veteran's Board hearings on this matter, as well as various 
written statements submitted by the veteran and by his 
representative, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  The veteran has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  That regulation permits service connection not only 
for disability caused by service-connected disability, but 
for the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310 (2007).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that the claim for 
secondary service connection must be denied.

The Board granted service connection for a bilateral knee 
disability in April 1997.  The veteran has asserted that his 
current back disability is related to his bilateral knee 
disability.  VAOPT records, reports of VA examination, and 
the treatment records and letters of Dr. Knox contain back-
related diagnoses of spurring, degenerative joint disease, 
chronic back disorder of a degenerative nature, spondylosis 
with degenerative disc disease at L4-5, scoliosis, and 
sacroiliac joint dysfunction.  The issue is thus whether any 
currently diagnosed back disability is related to the 
veteran's service-connected bilateral knee disability.  There 
are three medical opinions that address this question: those 
of Dr. Knox (the veteran's treating physician), who answered 
the question in the affirmative, and those of two VA 
physicians, who answered in the negative.  The Court's 
December 2006 opinion found that the Board had provided an 
inadequate statement of reasons or bases for its rejection of 
Dr. Knox's opinion.  The Board in this opinion will analyze 
the three medical opinions under the following legal 
principles.

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Greater 
weight may be placed on one physician's than another's 
depending on factors such as the reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  The Board also notes that VA's 
benefits statutes and regulations do not provide any basis 
for the "treating physician rule," and, in fact, do not 
recognize such a rule.  See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001).  Dr. Knox's opinion is therefore not 
entitled to more (or less) weight merely because he has 
treated the veteran.

Based on the above factors, the Board finds that the opinions 
of the VA physicians, in particular the physician who 
performed the November 2002 VA examination, are entitled to 
greater weight than Dr. Knox's opinion.

Dr. Knox wrote three letters that addressed this issue.  In 
December 1998, he wrote that the clinical evidence showed "a 
significant sacroiliac joint dysfunction which is associated 
with the longstanding postural malalignment due to his 
significant degenerative bilateral knee disease."  He also 
wrote, "It is my professional opinion that [the veteran's] 
chronic low back pain is due to the significant muscular 
guarding and postural misalignment associated with his 
degenerative knee pain."  In August 1999, Dr. Knox again 
wrote to explain why he felt that the veteran's back pain was 
associated with his bilateral knee disability.  He wrote, 
"It is my professional medical opinion that [the veteran's] 
low back pain is secondary to his degenerative knee pain 
which is associated with significant guarding and postural 
malalignment."  Dr. Knox added that the veteran showed no 
evidence of "malingering or symptoms exaggeration."  
Finally, in January 2001, Dr. Knox wrote that the veteran had 
related his history of bilateral knee pain due to trauma in 
service, including a diagnosis of chondromalacia patella.  
Dr. Knox wrote, "Over the course of time, he developed 
chronic low back pain associated with chronicity and severity 
of his bilateral knee pain.  His physical examination was 
significant for sacroiliac joint dysfunction associated with 
malicious malalignment due to his bilateral knee pain and 
previous history of chondromalacia."  He concluded, "It is 
my professional medical opinion that [the veteran's] chronic 
low back pain which is disabling is directly due to the 
service connected problems associated with his bilateral 
knees.

Thus, Dr. Knox concluded that the veteran's bilateral knee 
disability caused significant muscular guarding and postural 
misalignment, which in turn caused his sacroiliac dysfunction 
and chronic back pain.  Dr. Knox's opinion is entitled to 
some weight, as he explained why he concluded that the 
veteran's bilateral knee disability caused his back 
disability, and he based this conclusion on his physical 
examination of the veteran and the veteran's accurate 
recounting of his in-service bilateral knee disability.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (Board 
cannot disregard a medical opinion solely on the rationale 
that it is based on a history given by the veteran).

However, while Dr. Knox's opinion is entitled to some weight, 
the opinion of the physician who performed the November 2002 
VA examination is entitled to more weight.  The November 2002 
VA examiner also recounted the veteran's in-service knee 
disability and progressive worsening based on the history 
provided by the veteran.  He described his examination 
findings, including the veteran's stiff legged gait, X-ray 
findings of lumbar spine DDD, and possible mild thoracic 
scoliosis which the examiner thought was more likely a 
postural curvature because it was less than five degrees.  He 
also noted limb measurements that showed a five millimeter 
discrepancy which, according to the examiner, would not be 
significant in contributing to a lower back problem.  He also 
discussed the knee X-rays showing grade 2 osteoarthritic 
change of tricompartmental nature with mild medial joint line 
narrowing bilaterally, some bilateral lateral meniscal 
calcification, and marginal osteophytes and interchondral 
osteophytes.  He concluded that the veteran did have a 
chronic back disorder of a degenerative nature, but that he 
could "see no connection between the patient's current 
service connected disability and his chronic back disorder as 
he has no abnormality in lower extremity alignment nor 
significant limb length discrepancy that could contribute to 
a chronic back disorder."  He also noted that the veteran 
was not flat footed and that his current problems were 
"contributed to considerably by his weight of 250 pounds."  

The Board finds that the November 2002 opinion is entitled to 
greater weight than that of Dr. Knox because the VA examiner 
considered both the possibility of a relationship between the 
veteran's bilateral knee disability and his back disability 
as well as other possible causes of the veteran's back 
disability and concluded, after analyzing all possibilities 
that there was no relationship between the veteran's 
bilateral knee disability and his back disability.  Thus, 
while the November 2002 VA examiner and Dr. Knox each offered 
a rationale for their opinion based on the history provided 
by the veteran and their examinations of him, the November 
2002 VA examiner's opinion was more the thorough and detailed 
and is therefore entitled to more weight.  Prejean v. West, 
13 Vet. App. at 448-49.

In addition, the opinion of the physician who performed the 
February 1998 VA examiner also weighs against the claim.  The 
February 1998 examiner, who reviewed the claims file, 
diagnosed mild degenerative changes of both knees, mild 
spondylosis of the lumbosacral spine either degenerative disc 
disease at L4-5, and mild scoliosis.  He concluded that the 
veteran's back disability was "a separate problem," and 
that the mild degenerative changes of the knees were "not 
considered to be of such an extent as to cause the back 
problems that he is complaining of."  As the February 1998 
VA examiner explained the reasons for his conclusions in 
light his examination findings, and reviewed the veteran's 
claims file prior to reaching these conclusions, this opinion 
is also entitled to some weight, and supports the conclusion 
that the most persuasive medical evidence on the question of 
nexus reflects that a current back disability is not related 
to the veteran's service-connected bilateral knee disability.

In addition to the medical evidence, the Board has considered 
the statements of the veteran and his agent as to the 
etiology of his back disability.  However, this claim turns 
on the medical matter of whether there exists a medical nexus 
between the veteran's back disability and his service-
connected bilateral knee disability-a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without 
the appropriate medical training and expertise, the veteran 
and his agent are simply not competent to provide a probative 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). As such, the lay 
assertions in this regard have no probative value.

For all of the foregoing reasons, the Board concludes that 
the claim for service connection for a back disability, 
claimed as secondary to a service-connected bilateral knee 
disability, must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a back disability, claimed as 
secondary to a service-connected bilateral knee disability, 
is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


